



Exhibit 10.25
Power Integrations, Inc.
2016 Incentive Award Plan
Restricted Stock Unit Grant Notice


Power Integrations, Inc. (the “Company”), pursuant to its 2016 Incentive Award
Plan (the “Plan”), hereby awards to Participant a Restricted Stock Unit Award
for the number of shares of the Company’s Common Stock set forth below (the
“Award”). The Award is subject to all of the terms and conditions as set forth
herein and in the Plan and the Restricted Stock Unit Award Agreement, both of
which are attached hereto and incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the Plan
or the Restricted Stock Unit Award Agreement. Except as otherwise expressly
provided herein, in the event of any conflict between the terms in the Award and
the Plan, the terms of the Plan shall control.
Participant:
Date of Grant:
Vesting Commencement Date:
Number of Units/Shares Subject to Award:
Consideration:    Participant’s services
Vesting Schedule:
25% of the Shares subject to the Award vest on the one year anniversary of the
Vesting Commencement Date; the balance of the Shares vest in three equal annual
installments measured from the one year anniversary of the Vesting Commencement
Date. Notwithstanding the foregoing, vesting shall terminate upon the
Participant’s termination of Continuous Service.

Issuance Schedule:
Any shares that vest will be issued and delivered in accordance with the
issuance and delivery schedule set forth in Section 6 of the Restricted Stock
Unit Award Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Award Agreement and the Plan. In addition,
Participant acknowledges that the Participant’s [Amended and Restated] Executive
Officer Benefits Agreement (the “EOBA”) will govern in certain circumstances the
treatment of this Award. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award
Agreement, the Plan and the EOBA set forth the entire understanding between
Participant and the Company regarding the Award and supersede all prior oral and
written agreements on that subject with the exception of (i) awards previously
granted and delivered to Participant under the Plan, and (ii) the following
agreements only:


Other Agreements
 
 
 



Power Integrations, Inc.
 
Participant:
 
 
 
 
 
By:
 
 
 
 
Sandeep Nayyar
 
Signature
Title:
Chief Financial Officer
 
Date:
 
 
 
 
 
 



ATTACHMENTS:    Restricted Stock Unit Award Agreement and the Plan


1

--------------------------------------------------------------------------------





Attachment I
Power Integrations, Inc.
2016 Incentive Award Plan


Restricted Stock Unit Award Agreement


Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement and in consideration of your services,
Power Integrations, Inc. (the “Company”) has awarded you a Restricted Stock Unit
Award (the “Award”) under its 2016 Incentive Award Plan (the “Plan”). Your Award
is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award. This Restricted Stock Unit Award Agreement shall be
deemed to be agreed to by the Company and you upon the signing by you of the
Restricted Stock Unit Grant Notice to which it is attached. Defined terms not
explicitly defined in this Restricted Stock Unit Award Agreement shall have the
same meanings given to them in the Plan. In the event of any conflict between
the terms in this Restricted Stock Unit Award Agreement and the Plan, the terms
of the Plan shall control. The details of your Award, in addition to those set
forth in the Grant Notice and the Plan, are as follows.
1.Grant of the Award. This Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock as indicated in the
Grant Notice. As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
shares of Common Stock subject to the Award. This Award was granted in
consideration of your services to the Company. Except as otherwise provided
herein, you will not be required to make any payment to the Company (other than
past and future services to the Company) with respect to your receipt of the
Award, the vesting of the shares or the delivery of the underlying Common Stock.
2.Vesting. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the shares credited
to the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Common Stock.
3.Number of Shares.
(a)The number of units/shares subject to your Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan.
(b)Any shares, cash or other property that becomes subject to the Award pursuant
to this Section 3, if any, shall be subject, in a manner determined by the
Board, to the same forfeiture restrictions, restrictions on transferability, and
time and manner of delivery as applicable to the other shares covered by your
Award
(c)Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3. The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 3.
4.Securities Law Compliance. You may not be issued any shares under your Award
unless either (a) the shares are registered under the Securities Act; or (b) the
Company has determined that such


2

--------------------------------------------------------------------------------





issuance would be exempt from the registration requirements of the Securities
Act. Your Award also must comply with other applicable laws and regulations
governing the Award, and you will not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.
5.Limitations on Transfer. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.
6.Date of Issuance and Delivery. Subject to Section 10 below, the Company will
issue and deliver to you a number of shares of the Company’s Common Stock equal
to the number of vested shares subject to your Award, including any additional
shares received pursuant to Section 3 above that relate to those vested shares
on the applicable vesting date(s). However, if a scheduled delivery date falls
on a date that is not a trading day for the principal exchange on which the
Company’s common stock is listed, such delivery date shall instead fall on the
next following day that is such a trading day. The form of such delivery (e.g.,
a stock certificate or electronic entry evidencing such shares) shall be
determined by the Company. In all cases, the delivery of shares under this Award
is intended to comply with Treasury Regulation 1.409A-1(b)(4) and shall be
construed and administered in such a manner.
7.Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
8.Restrictive Legends. The shares issued under your Award shall be endorsed with
appropriate legends determined by the Company.
9.Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or of the Company or an Affiliate to continue your
employment or service. In addition, nothing in your Award will obligate the
Company or an Affiliate, their respective stockholders, Boards of Directors,
Officers or Employees to continue any relationship that you might have as a
Director or Consultant for the Company or an Affiliate.
10.Withholding Obligations.
(a)On or before the time you receive a distribution of the shares in respect of
your Award, or at any time as requested by the Company, you agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or any Affiliate, if any,
which arise in connection with the Award (“Withholding Taxes”).
(b)For this purpose, you agree that, on the date any shares of the Company’s
common stock are delivered to you pursuant to Section 6, you will sell (and
hereby authorize the Company to direct on your behalf the sale of) shares of
common stock on such date (or as soon thereafter as is practicable under
ordinary principles of best execution) that will produce net sales proceeds
equal to the amount of any Withholding Taxes which arise in connection with the
delivery to you of such shares. You further agree that such net sales proceeds
will be remitted directly to the Company to the extent necessary to satisfy your


3

--------------------------------------------------------------------------------





obligations pursuant to Section 10(a). You further agree that your agreement
pursuant to this Section 10(b) is irrevocable unless on the date you sign the
Grant Notice you are either in possession of material insider information or you
are subject to a Company imposed blackout, in which case your agreement pursuant
to this Section 10(b) shall be irrevocable on the second day such conditions no
longer exist unless you notify the Company prior to such date that you are
revoking your agreement to the provisions of this Section 10(b), and that any
such failure to revoke such agreement by such date shall be a new agreement on
such date, which shall be irrevocable. The provisions of this Section 10(b) are
intended to comply with the provisions of Rule 10b5-1(c) under the Securities
Exchange Act of 1934.
(c)In the event your obligations pursuant to Section 10(a) arise other than upon
the delivery to you of shares of the Company’s common stock so that the
provisions of Section 10(b) do not apply or, with the Company’s consent, you
have otherwise revoked your agreement to the provisions of Section 10(b), you
hereby authorize the Company to withhold shares of Common Stock from the shares
of Common Stock issued or otherwise issuable to you in connection with the Award
with a Fair Market Value (measured as of the date of the required withholding)
equal to the amount of any Withholding Taxes; provided, however, that the number
of such shares of Common Stock so withheld will not exceed the amount necessary
to satisfy the Company’s required tax withholding obligations using the minimum
required statutory withholding rates for federal, state, local and foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income. Additionally, in this case, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means: (i)
withholding from any compensation otherwise payable to you by the Company; or
(ii) causing you to tender a cash payment. Unless the tax withholding
obligations of the Company or any Affiliate are satisfied, the Company will have
no obligation to deliver to you any Common Stock.
11.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
12.Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
13.Notices. Any notices provided for in your Award or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
14.Miscellaneous.
(a)The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit


4

--------------------------------------------------------------------------------





of, and be enforceable by the Company’s successors and assigns. Your rights and
obligations under your Award may only be assigned with the prior written consent
of the Company.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award.
(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
15.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.
16.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
17.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
18.Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.
19.Amendment. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment adversely affecting your rights hereunder may be made without
your written consent. Without limiting the foregoing, the Board reserves the
right to change, by written notice to you, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change shall be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.
20.Compliance with Section 409A of the Code. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified


5

--------------------------------------------------------------------------------





Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of the Code) as
of the date of your separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the separation from service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of taxation on you
in respect of the shares under Section 409A of the Code. Each installment of
shares that vests is intended to constitute a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2).
21.Tax Consequences. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of your Award.


6

--------------------------------------------------------------------------------





Attachment II
Power Integrations, Inc.
2016 Incentive Award Plan




7